DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on June 30, 2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noh et al. (U.S. 2018/0182647).
 	Referring to Figures 1 and paragraphs [0023]-[0053], Noh et al. discloses a plasma processing device comprising: an upper electrode 70 located in a processing chamber (Fig. 1, par.[0053]); a board 10 that is located in the processing chamber, opposing the upper electrode, and includes a lower electrode, and on which an intended substrate W is placed (Fig. 1, par.[0053]); a radio-frequency power feeder 80, 90 that supplies radio frequency power in-between the upper electrode and the lower electrode (par.[0053]); a dummy ring 20, 30, 40 that surrounds an annular periphery of the intended substrate located on the board (par.[0023]); and a cooler 45, 110, 130 that cools the dummy ring from a location away from the intended substrate in a boundary region between the dummy ring and the intended substrate (pars.[0034], [0047]). 
With respect to claim 2, the plasma processing device of Noh et al. further includes wherein the cooler includes a flow channel 45 located inside the dummy ring 40, and in which a heat transfer fluid flows, and a supplier 130 that supplies the heat transfer fluid to the flow channel (par.[0067]).
With respect to claim 10, the plasma processing device of Noh et al. further includes wherein the dummy ring 20, 30, 40 has heat conductivity (pars. [0035], [0042],[0065]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (U.S. 2018/0182647) in view of Yamawaku et al. U.S. 2012/0176692).
The teachings of Noh et al. have been discussed above.
Noh et al. fail to teach a driver that vertically moves the outer dummy ring through the support ring.
Referring to Figure 7B and paragraph [0098], Yamawaku et al. teach a plasma processing device further comprising a driver 40 that vertically moves the outer dummy ring 25b through the support ring 26 in order to clean the outer dummy ring.  Thus, it would have been obvious to one of ordinary skill at the time of the invention to provide the apparatus of Noh et al. with a driver that vertically moves the outer dummy ring through the support ring as taught by Yamawaku et al. in order to clean the outer dummy ring.
Additionally, Noh et al. disclose wherein the dummy ring comprises an inner dummy ring 20 that surrounds the annular periphery of the intended substrate, an outer dummy ring 30 located on an outer circumference of the inner dummy ring concentrically with the inner dummy ring, and a support ring 40 that is placed in contact with the outer dummy ring and supports the outer dummy ring, and the flow channel 45 extends inside at least one of the inner dummy ring, the outer dummy ring, and the support ring (Fig. 2).
With respect to claim 4, the plasma processing device of Noh et al. further includes wherein the flow channel 45 extends inside at least the support ring 40 (Fig. 2). 
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (U.S. 2018/0182647) in view of Yamawaku et al. U.S. 2012/0176692) as applied to claims 3-4 above, and further in view of Pal et al. (U.S. 2013/0105088).
The teachings of Noh et al. in view of Yamawaku et al. have been discussed above.
Noh et al. in view of Yamawaku et al. is silent on the flow channel includes a first flow channel that extends inside the inner dummy ring and the supplier includes a first supplier that supplies the heat transfer fluid to the first flow channel
With respect to claims 5-6, referring to Figure 2 and paragraphs [0026],[0031]-[0032], Pal et al. teach a plasma processing device wherein the flow channel includes a first flow channel that extends inside the inner dummy ring and the supplier includes a first supplier that supplies the heat transfer fluid to the first flow channel as an alternate and equivalent means to cool the inner dummy ring.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inner dummy ring of Noh et al. in view of Yamawaku et al. wherein the flow channel includes a first flow channel that extends inside the inner dummy ring and the supplier includes a first supplier that supplies the heat transfer fluid to the first flow channel as taught by Pal et al. since it is as an alternate an equivalent means to cool the inner dummy ring.  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).   
Furthermore, Noh et al. disclose a second flow channel 45 that extends inside the support ring 40 and a second supplier 130 that supplies the heat transfer fluid to the second flow channel (Fig. 1). 
With respect to claims 7-8, the plasma processing device of Noh et al. further includes wherein the second supplier supplies, to the second flow channel 146, the heat transfer fluid having a temperature lower than the heat transfer fluid supplied to the first flow channel 145 (par.[0094]). 
With respect to claim 9, the plasma processing device of Noh et al. in view of Yamawaku et al. and Pal et al. further includes wherein the flow channel extends in a spiral form (Pal et al.- Figs. 3-4, Additionally, the shape of the claimed flow channel is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed flow channel is significant). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Endoh’946, Huang’726, Raj et al.’142, Park et al.’600, Kimball et al.’857, Koizumi et al.’501, and Sim et al.’925 teach a cooler that cools a dummy ring.  McChesney et al.’165 teach a driver that vertically moves the outer dummy ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716